Citation Nr: 1001241	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a peripheral 
vestibular disorder, claimed as imbalance/dizziness.

4.  Entitlement to service connection for an anxiety 
disorder, claimed as nerves.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to August 
1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee: a 
November 2006 rating decision, which, inter alia, denied 
service connection for a peripheral vestibular disorder and 
an anxiety disorder; and a March 2007 rating decision, which 
denied service connection for diabetes mellitus and a heart 
disorder.  

The Board notes that the Veteran also had perfected an appeal 
of the RO's denial of service connection for bilateral 
hearing loss; however, that issue was resolved in the 
Veteran's favor in a September 2007 rating decision.  The 
Veteran has not appealed either the initial rating or 
effective date assigned for that condition.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must 
separately appeal these downstream issues).  Therefore, that 
issue is not before the Board.

Further, in a February 2008 rating decision, the RO also 
denied the Veteran's claim for service connection for 
gastritis and ulcers.  Although he filed a notice of 
disagreement (NOD) for those issues in April 2008, he did not 
perfect an appeal of those two issues by filing a substantive 
appeal (e.g., VA Form 9 or equivalent statement).  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  
Therefore, these two issues also are not before the Board.

Finally, the Board notes that in two VA Forms 9 dated in May 
2007 and September 2008, the Veteran indicated his desire for 
a hearing before a Veterans Law Judge in Washington, D.C.  
However, he subsequently withdrew his requests in a September 
2008 statement he submitted.

The Board further notes that the accredited representative 
submitted medical evidence and a motion to advance the 
Veteran's appeal on the docket in October 2009.  The motion 
was denied in November 2009 pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2009).   


FINDINGS OF FACT

1.  There is medical evidence of current diagnoses of 
diabetes mellitus, coronary artery disease, vertigo, and an 
anxiety disorder.

2.  There is no evidence of diabetes mellitus, a heart 
disorder, a peripheral vestibular disorder, or an anxiety 
disorder during service, within one year after service, or 
for many years thereafter.

3.  There is no probative evidence of a link between diabetes 
mellitus, a heart disorder, a peripheral vestibular disorder, 
and an anxiety disorder, and the Veteran's military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).   

2.  A heart disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).   

3.  A peripheral vestibular disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

4.  An anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2006 
and December 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Further, the September 2006 and December 2006 VCAA letters 
from the RO further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, he has received all required notice 
in this case, such that there is no error in content. 

The RO also correctly issued the September 2006 and December 
2006 VCAA notice letters prior to the November 2006 and March 
2007 determinations on appeal.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 
120.  Thus, there is no timing error with regard to the VCAA 
notice.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and private treatment records as identified and 
authorized by the Veteran.  Further, he and his 
representative have submitted statements in support of his 
claim.  

The Board acknowledges the lack of VA examinations regarding 
the etiology of the Veteran's disabilities currently on 
appeal; however, such examinations are unnecessary in this 
case.  In this regard, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, there is no evidence of 
either a disability in service or a presumptive disability 
within one year of discharge from service.  Further, there is 
no medical evidence indicating a link between any current 
disorder on appeal and service or the continuity of 
symptomatology of disability since service.  Thus, the first, 
second, and third elements of McLendon are not met and VA 
examinations to establish a nexus are not required.  
Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease and diabetes 
mellitus).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).



A.  Diabetes Mellitus

In this case, the Veteran contends that his diabetes mellitus 
was incurred during service.  See, e.g., the Veteran's claim 
dated in November 2006.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, post-service VA treatment records show that the 
Veteran has received treatment for diabetes mellitus since 
approximately 2005 or 2006.  See VA treatment records dated 
in 2005 and 2006.  Thus, there is sufficient evidence of 
current diabetes mellitus.  Consequently, the determinative 
issue is whether this disability is somehow attributable to 
the Veteran's military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In service, STRs reveal no evidence of complaints, or 
treatment for, any diabetes mellitus or symptoms thereof.  
Thus, despite the Veteran's assertions that his diabetes 
mellitus was incurred during service, his lay statements are 
outweighed by the available medical evidence showing no 
complaints or objective indication of any such diagnosis or 
treatment during service.  See generally Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  

Post-service, treatment records associated with the claims 
file first noted a diagnosis of diabetes mellitus in April 
2005, although the Veteran reported a diagnosis date of 1999 
during a cardiology consult in May 2005.  See VA treatment 
record dated in May 2005.  However, even if the Veteran 
actually had been diagnosed with diabetes mellitus in 1999, 
this diagnosis would still be approximately 23 years after 
his discharge from service.  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the presumption 
of in-service incurrence for diabetes mellitus is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Additionally, service connection may 
not be established based on chronicity in service or post-
service continuity of symptomatology for diabetes mellitus.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     
 
As to a nexus between the Veteran's current diabetes mellitus 
and his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his current diabetes 
mellitus to service; these medical reports simply do not in 
any way associate the disorder with his military service.  

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for diabetes mellitus as they reveal diabetes 
mellitus that began well after discharge from service with no 
connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with 
diabetes mellitus over time, he is not competent to render an 
opinion as to the medical etiology of this disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


B.  Heart Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's heart disorder, which he also asserts began in 
service.  See, e.g., the Veteran's claim dated in November 
2006.  

As mentioned above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, post-service VA treatment records show that the 
Veteran has received treatment for coronary artery disease 
since approximately April 2005.  See VA treatment records 
dated in 2005.  Thus, there is sufficient evidence of a 
current heart disorder.  Consequently, the determinative 
issue is whether this disability is somehow attributable to 
the Veteran's military service.  See Watson, 4 Vet. App. at 
314.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d 
at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d 
at 1308.

In service, STRs reveal that the Veteran was found to have a 
normal cardiovascular system during his enlistment 
examination in March 1976.  He complained of problems with 
his chest in April 1976, but an examination showed a clear 
chest.  In August 1976, he again complained of left lower 
chest pain, but examination again showed a clear chest.  
There is no evidence in the STRs of a diagnosis of a heart 
disorder.  

Post-service, treatment records associated with the claims 
file first noted a diagnosis of coronary artery disease in 
April 2005.  See VA treatment record dated in April 2005.  
This notation came approximately 29 years after his discharge 
from service.  As discussed above, the Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms and/or diagnosis after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson, 230 F.3d at 1333.  Therefore, the presumption of in-
service incurrence for cardiovascular disease is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Additionally, service connection may 
not be established based on chronicity in service or post-
service continuity of symptomatology for a heart disorder.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     
 
As to a nexus between the Veteran's current heart disorder 
and his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his current heart 
disorder to service; these medical reports simply do not in 
any way associate the disorder with his military service.  

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for a heart disorder as they reveal a heart 
disorder that began well after discharge from service with no 
connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with a 
heart disorder over time, he is not competent to render an 
opinion as to the medical etiology of this disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

C.  Peripheral Vestibular Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's claim for a peripheral vestibular disorder, claimed 
as imbalance/dizziness, which he also asserts began in 
service.  See, e.g., the Veteran's statements dated in April 
2006 and September 2006.  

As mentioned above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, post-service VA treatment records show that the 
Veteran has complained of, and received treatment for, 
vertigo since approximately April 2005.  See VA treatment 
records dated in 2005.  Thus, there is sufficient evidence of 
a current peripheral vestibular disorder.  Consequently, the 
determinative issue is whether this disability is somehow 
attributable to the Veteran's military service.  See Watson, 
4 Vet. App. at 314.  See, too, Maggitt, 202 F.3d at 1375; 
D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and 
Collaro, 136 F.3d at 1308.

In service, STRs reveal no evidence of complaints, or 
treatment for, any peripheral vestibular disorder, vertigo, 
or symptoms thereof.  Thus, despite the Veteran's assertions 
that his peripheral vestibular disorder was incurred during 
service, his lay statements are outweighed by the available 
medical evidence showing no complaints or objective 
indication of any such diagnosis or treatment during service.  
See Barr, 21 Vet. App. at 310.  See also Buchanan, 451 F.3d 
at 1337.  

Post-service, treatment records associated with the claims 
file first noted vertigo in April 2005.  See VA treatment 
record dated in April 2005.  This notation came approximately 
29 years after his discharge from service.  As discussed 
above, the Federal Circuit Court has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms and/or diagnosis 
after service is a factor for consideration in deciding a 
service-connection claim.  Maxson, 230 F.3d at 1333.  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for a peripheral vestibular disorder.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     
 
As to a nexus between the Veteran's current peripheral 
vestibular disorder and his active military service, no 
medical evidence supports this assertion.  See Boyer, 
210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by 
the Veteran link his current peripheral vestibular disorder 
to service; these medical reports simply do not in any way 
associate the disorder with his military service.  Further, 
an April 2005 VA treatment record indicated that the 
Veteran's vertigo was due to a eustachian tube dysfunction.  
See VA treatment record dated in April 2005. 

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for a peripheral vestibular disorder as they 
reveal a peripheral vestibular disorder that began well after 
discharge from service with no connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with a 
peripheral vestibular disorder or vertigo over time, he is 
not competent to render an opinion as to the medical etiology 
of this disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.

D.  Anxiety Disorder

Finally, the Board turns to analysis of the evidence 
regarding the Veteran's claim for an anxiety disorder, 
claimed as bad nerves, which he also asserts began in 
service.  See, e.g., the Veteran's statements dated in April 
2006 and September 2006.  

As mentioned above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, post-service VA treatment records show that the 
Veteran has complained of, and received treatment for, 
anxiety since approximately 2006.  See VA treatment records 
dated in June 2006.  Thus, there is sufficient evidence of a 
current anxiety disorder.  Consequently, the determinative 
issue is whether this disability is somehow attributable to 
the Veteran's military service.  See Watson, 4 Vet. App. at 
314.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d 
at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d 
at 1308.

In service, STRs reveal no evidence of complaints, or 
treatment for, any anxiety disorder or symptoms thereof.  
Thus, despite the Veteran's assertions that his anxiety 
disorder was incurred during service, his lay statements are 
outweighed by the available medical evidence showing no 
complaints or objective indication of any such diagnosis or 
treatment during service.  See Barr, 21 Vet. App. at 310.  
See also Buchanan, 451 F.3d at 1337.  

Post-service, treatment records associated with the claims 
file first noted anxiety in June 2006.  See VA treatment 
record dated in June 2006.  This notation came approximately 
30 years after his discharge from service.  As discussed 
above, the Federal Circuit Court has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms and/or diagnosis 
after service is a factor for consideration in deciding a 
service-connection claim.  Maxson, 230 F.3d at 1333.  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for an anxiety disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     
 
As to a nexus between the Veteran's current anxiety disorder 
and his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his current anxiety 
disorder to service; these medical reports simply do not in 
any way associate the disorder with his military service.  

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for an anxiety disorder as they reveal an anxiety 
disorder that began well after discharge from service with no 
connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with an 
anxiety disorder or vertigo over time, he is not competent to 
render an opinion as to the medical etiology of this 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a heart disorder is denied.

Service connection for a peripheral vestibular disorder is 
denied.

Service connection for an anxiety disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


